 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of ____________,
2016, is by and among Atrinsic, Inc., a Delaware corporation (the “Company”),
and each of the investors listed on the Buyer signature pages attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

RECITALS

 

A.            Each Buyer wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, that number of shares of
Series B Preferred Stock (which shall collectively be referred to herein as the
“Series B Shares”) set forth on the respective Buyer’s signature page
convertible in accordance with the terms of the Series B Shares into shares of
common stock (“Common Stock”) of the Company (such shares of Common Stock, the
“Underlying Common Stock”). The minimum number of Series B Shares to be sold in
this placement shall be 2,680,000 (the “Minimum Offering”) and the maximum
number shall be 3,200,000 (the “Maximum Offering”). The Company may, in its
discretion, increase the Maximum Offering by up to 1,200,000 Series B Shares.

 

B.            The Series B Shares and the Underlying Common Stock are
collectively referred to herein as the “Securities.”

 

C.            Simultaneously with the Initial Closing (defined herein)
Protagenic Acquisition Corp. (“Acquisition Subsidiary”) shall merge with and
into Protagenic Therapeutics, Inc. (“PTI”), with PTI remaining as the surviving
entity after the merger (the “Merger”), whereby the stockholders of PTI will
receive Series B Shares, in exchange for all of the capital stock of PTI.

 

D.            After the Merger, the Company shall enact a reverse stock split
(the “Reverse Stock Split”) whereby every 15,463.7183 shares of outstanding
Common Stock shall be exchanged for one share of new Common Stock.

 

E.             Upon the completion of the Reverse Stock Split, each Series B
Share shall automatically convert into one share (on a post-Reverse Stock Split
basis) of the Company’s Common Stock, subject to certain provisions of the
Certificate of Designations, Preferences and Rights of Series B Preferred Stock
governing the Series B Shares (the “Certificate of Designations”).

 

F.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit 1 (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain rights to register with the U.S.
Securities and Exchange Commission under the 1933 Act and the rules and
regulations promulgated thereunder and applicable state securities laws shares
of Common Stock underlying the Series B Shares sold pursuant to this Agreement
and Common Stock underlying the Placement Agent Warrants (as defined herein) .

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Buyer hereby
agree as follows:

 



 

 

 

1.            PURCHASE AND SALE OF SERIES B SHARES.

 

(a)           Purchase of Series B Shares. Subject to the satisfaction (or
waiver) of the conditions set forth in Section 6 below, the Company shall issue
and sell to each Buyer, and each Buyer severally, but not jointly, shall
purchase from the Company on each Closing Date (as defined below), the number of
Series B Shares as is set forth opposite such Buyer’s name on the respective
Buyer’s signature page. Each Buyer introduced to the Company by the Placement
Agent shall (and any Buyer that was not introduced to the Company by the
Placement Agent shall) deliver on or before the applicable Closing the Purchase
Price in full to Delaware Trust Company (the “Escrow Agent”) by check to the
address listed below or via wire transfer of immediately available funds
pursuant to the wire instructions below, unless other provisions have been
agreed upon with the Buyer. Each Buyer understands that the applicable Purchase
Price (defined below) will be held in escrow until the applicable Closing on the
Series B Shares (as such terms are defined below) has occurred, and that such
amount will be returned to such Buyer, without interest, if (i) the closing of a
Minimum Offering does not occur on or before February 29, 2016, which date may
be extended to April 15, 2016, in the discretion of the Company, (ii) such
Buyer’s purchase is rejected by the Company in whole or in part, (iii) such
Buyer revokes such purchase prior to the Closing Date, (iv) the Company
terminates the offering of the Series B Shares, or (v) a court of competent
jurisdiction issues a final and non-appealable judgment, order, decree or award
ordering the escrow agent to deliver the Purchase Price.

 

Address for Payment by Check:

Delaware Trust Company

2711 Centerville Road

One Little Falls Centre

Wilmington, DE 19808

Attention: Alan R. Halpern

Reference: Atrinsic, Inc. Escrow #79-2579 [Insert Name of Buyer]

 

Wire Instructions:

PNC Bank

300 Delaware Avenue

Wilmington DE 19899

ABA# 031100089

SWIFT Code: PNCCUS33

Account Name: Delaware Trust Company

Account Number: 5605012373

Reference: Atrinsic, Inc. Escrow #79-2579 [Insert Name of Buyer]

 

(b)           Purchase Price. The aggregate purchase price for the Series B
Shares to be purchased by each Buyer (the “Purchase Price”) shall be the amount
set forth opposite such Buyer’s name on the Schedule of Buyers which shall be
equal to the amount of $1.25 per Series B Share.

 

(c)          Closing.

 

(i)The initial closing (the “Initial Closing”) of the purchase of the Series B
Shares by the Buyers shall occur at the offices of Sanders Ortoli Vaughn-Flam
Rosenstadt LLP (“SOVR”), 501 Madison Avenue, New York, NY 10022. The date and
time of the Initial Closing (the “Initial Closing Date”) shall be time and date
on which the closing conditions set forth in Section 6 below are satisfied or
waived (or such later date as is mutually agreed to by the Company and each
Buyer) provided that such date shall not be later than 5:00 pm, New York time,
on February 29, 2016, or April 15, 2016, if the date for the Initial Closing is
extended by the Company. A minimum of 2,680,000 Series B Shares must be sold at
the Initial Closing. In the event there is more than one closing, as described
in Section 1(c)(ii) below, the term “Closing” shall apply to each such closing
unless otherwise specified and the term “Closing Date” shall apply to each such
closing date unless otherwise specified. As used in this Agreement, “Business
Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

 



 - 2 - 

 

 

(ii)After the Initial Closing, the Company may sell, in one or more additional
Closings (an “Additional Closing”) on the same terms and conditions as those
contained in this Agreement (such securities sold, “Additional Securities”), to
one or more Buyers (each, an “Additional Buyer,” and, collectively, the
“Additional Buyers”), provided that (i) any such sale is consummated on or prior
to the earlier of ninety (90) days from the date hereof or the effective date of
the Reverse Stock Split and (ii) each Additional Buyer shall become a party to
the Transaction Documents, as defined below, by executing and delivering either
an applicable adoption agreement, a counterpart signature page to each of the
Transaction Documents.

 

(iii)Notwithstanding the foregoing, prior to the applicable Closing with respect
to certain Series B Shares for the funds by the Buyer held in escrow, the
Company may, in its sole discretion, terminate the offering of Series B Shares
pursuant to this Agreement, in whole or in part, by providing notice to the
applicable Buyer(s) in accordance with Section 8(f) of this Agreement. In such
case, the Company and the Company’s placement agent shall jointly notify the
Escrow Agent of such rejection and the Escrow Agent shall refund the Purchase
Price (without interest and deduction) corresponding to the rejected Series B
Shares no more than seven (7) business days following receipt by the Escrow
Agent of such notice.

 

(d)           Form of Payment; Deliveries. On each Closing Date, each Buyer
purchasing Series B Shares at such Closing shall pay its respective Purchase
Price to the Company. On each Closing Date, the Company shall deliver to the
transfer agent of the Company (the “Transfer Agent”) written instructions
authorizing the Transfer Agent to enter the issuance of the Series B Shares sold
hereunder in the books of the Company in the name of Buyer and in the amount set
out opposite its name on the respective Buyer’s signature page hereto.

 

2.           BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer, severally and not jointly, represents and warrants to the Company
with respect to only itself that:

 

(a)           Organization; Authority. Such Buyer, if an entity, is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder.

 



 - 3 - 

 

 

(b)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and constitutes the
legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c)           No Conflicts. The execution, delivery and performance by such
Buyer of this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(d)           Own Account. Such Buyer understands that (i) the Securities are
“restricted securities” and that the offer and sale of the Securities have not
been registered under the Securities Act of 1933, as amended (the “1933 Act”) or
any applicable state securities law and (ii) the Securities must be held
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration. Such Buyer is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the 1933 Act or any applicable state securities law, has no present intention of
distributing any of such Securities in violation of the 1933 Act or any
applicable state securities law and has no direct or indirect arrangement or
understanding with any other Persons regarding the distribution of such
Securities (this representation and warranty not limiting such Buyer’s right to
sell the Securities pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws) in violation of
the 1933 Act or any applicable state securities law. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business.

 

(e)           Buyer Status. At the time such Buyer was offered the Securities,
it was, and at the date hereof it: (i) is either (A) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the 1933 Act
or (B) a “qualified institutional buyer” as defined in Rule 144A(a) under the
1933 Act or (ii) is not a “U.S. Person” (as defined in Regulation S promulgated
under the 1933 Act). If such Buyer is not a U.S. Person, such Buyer further
represents and warrants that (1) such Buyer has not subscribed for the Series B
Shares for the account of any Person who is a U.S. Person, (2) the offer and
sale of the Series B Shares to such Buyer constitute an “Offshore Transaction”
(as defined in Rule 902 promulgated under the 1933 Act), and (3) such Buyer will
not resell the Securities, other than in accordance with this Agreement, the
Transaction Documents, the provisions of Regulation S promulgated under the 1933
Act (Rules 901 through 905), pursuant to registration under the 1933 Act or
pursuant to any other available exemption from registration. Such Buyer further
agrees that it will not take any action that could have an adverse effect on the
availability of the exemption from registration provided, in the case of a Buyer
covered by clause (i) above, by Regulation D promulgated under the 1933 Act or,
in the case of a Buyer covered by clause (ii) above, by Regulation S promulgated
under the 1933 Act, with respect to the offer and sale of the Series B Shares.
Such Buyer is not required to be registered as a broker-dealer under Section 15
of the Securities Exchange Act of 1934 (the “1934 Act”), or a member of the
Financial Industry Regulatory Authority, Inc. or an entity engaged in the
business of being a broker dealer. Such Buyer is not affiliated with any broker
dealer registered under Section 15(a) of the 1934 Act, or a member of the
Financial Industry Regulatory Authority, Inc. or an entity engaged in the
business of being a broker dealer.

 



 - 4 - 

 

 

(f)            Experience of Such Buyer. Such Buyer, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities and has so evaluated the
merits and risks of such investment. Such Buyer is able to bear the economic
risk of an investment in the Securities and is able to afford a complete loss of
such investment. Such Buyer understands that nothing in the Agreement or any
other materials presented to the Buyer in connection with the purchase and sale
of the Securities constitutes legal, tax or investment advice. Such Buyer
acknowledges that it must rely on legal, tax and investment advisors of its own
choosing in connection with its purchase of the Securities.

 

(g)           General Solicitation. Such Buyer is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio, disseminated over the Internet or
presented at any seminar or any other general solicitation or general
advertisement.

 

(h)           Independent Investigation. Such Buyer, in acquiring the
Securities, has relied solely upon an independent investigation made by such
Buyer and his or her representatives, if any. Prior to the date hereof, such
Buyer has been given the opportunity to ask questions of, and receive answers
from, representatives of the Company and the Subsidiary regarding the Company’s
and the Subsidiary’s management, finances, and business. Such Buyer also has
access to or has received the SEC Documents and has carefully reviewed the SEC
Documents, including the risk factor disclosure contained therein relating to
the high degree of risk involved in investing in the Company’s securities, and
is knowledgeable about the affairs of the Company and the Subsidiary. Such Buyer
further acknowledges the additional risks associated with the transactions
contemplated by this Agreement as set forth on the Schedule of Additional Risk
Factors attached hereto. Neither such inquiries nor any other diligence
investigation conducted by such Buyer or any of its advisors or representatives
shall modify, amend or effect such Buyer’s right to rely upon the Company’s
representations and warranties and covenants contained herein or in the
Transaction Documents. As used in this Agreement, “SEC Documents” means all
reports, schedules, forms, statements and other documents, including the
exhibits thereto and documents incorporated by reference therein, filed by the
Company pursuant to the 1933 Act and the 1934 Act, including pursuant to Section
13(a) or 15(d) thereof, since January 1, 2013.

 

(i)            No Government Recommendation or Approval. Such Buyer understands
that no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(j)            No Intent to Effect a Change of Control. Apart from assisting in
the completion of the Merger, such Buyer has no present intent to effect a
“change of control” of the Company as such term is understood under the rules
promulgated pursuant to Section 13(d) of the 1934 Act.

 

(k)           Section 13(d)(3) of 1934 Act. The several Buyers shall not
constitute a “group” within the meaning of Section 13(d)(3) of the 1934 Act and
the rules and regulations promulgated thereunder.

 

(l)            Former Shell Company. Such Buyer acknowledges and understands
that the Company was formerly a “shell company” as defined in Rule 12b-2 under
the 1934 Act.

 

(m)          Receipt of Documents. Such Buyer acknowledges that it has received
(i) a draft of the Agreement and Plan of Merger and Reorganization (the “Merger
Agreement”) that will govern the Merger and (ii) a copy of Investor Term Sheet,
the Securities Purchase Agreement, the Registration Rights Agreement and other
documents, which, among other matters, discusses the business of PTI, PTI’s
corporate structure and the proposed capitalization table of the Company after
the Offering and the Merger (the “Transaction Documents”).

 



 - 5 - 

 

 

3.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth under the corresponding section of the disclosure schedules
delivered to each Buyer concurrently herewith (the “Disclosure Schedules”),
which Disclosure Schedules shall be deemed a part hereof, and except as
otherwise described in the SEC Documents or in the Disclosure Schedules, the
Company represents and warrants to each of the Buyers that:

 

(a)           Organization, Qualification and Corporate Power. Each of the
Company and Acquisition Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Each of
the Company and the Acquisition Subsidiary is duly qualified to conduct business
and is in good standing under the laws of each jurisdiction in which the nature
of its businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing
would not have a Company Material Adverse Effect (as defined below). Each of the
Company and the Acquisition Subsidiary has all requisite corporate power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it. For purposes of this Agreement, “Company
Material Adverse Effect” means a material adverse effect on the assets,
business, condition (financial or otherwise), results of operations or future
prospects of the Company and its Subsidiaries, taken as a whole.

 

(b)          Capitalization. The authorized capital stock of the Company
consists of:

 

(i)          100,000,000,000 shares of Common Stock, of which 400,000,000 shares
were issued and outstanding as of the date of this Agreement; and

 

(ii)         5,000,000,000 shares of preferred stock, par value $0.000001 per
share, of which eighteen million (18,000,000) are designated as Series B Shares
(of which 297,468 Series B Shares are issued and outstanding).

 

The Common Stock is presently eligible for quotation and trading on the OTC Pink
operated by OTC Markets Group SEE Paragraph 4(b) and is not subject to any
notice of suspension or delisting. The Common Stock is registered under Section
12(g) of the Exchange Act. The Company is required to file periodic reports with
the SEC pursuant to the provisions of Section 13(a) of the Exchange Act. All of
the issued and outstanding shares of Common Stock are duly authorized, validly
issued, fully paid, nonassessable and free of all preemptive rights. Except as
contemplated by the Transaction Documents , there are no outstanding or
authorized options, warrants, rights, agreements or commitments to which the
Company is a party or which are binding upon the Company providing for the
issuance or redemption of any of its capital stock. There are no outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
the Company. Excluding an agreement that will come into effect at the time of
the Initial Closing pursuant to which certain holders of the Company’s
securities will agree to vote for the board directors and to enact the Reverse
Stock Split, there are no agreements to which the Company is a party or by which
it is bound with respect to the voting (including without limitation voting
trusts or proxies), registration under the Securities Act, or sale or transfer
(including without limitation agreements relating to pre-emptive rights, rights
of first refusal, co-sale rights or “drag-along” rights) of any securities of
the Company. There are no agreements among other parties, to which the Company
is not a party and by which it is not bound, with respect to the voting
(including without limitation voting trusts or proxies) or sale or transfer
(including without limitation agreements relating to rights of first refusal,
co-sale rights or “drag-along” rights) of any securities of the Company. All of
the issued and outstanding shares of Common Stock were issued in compliance with
applicable federal and state securities laws.

 



 - 6 - 

 

 

(c)           Authorization of Transaction. The Company has all requisite power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and thereunder. The execution and delivery by the Company
of the Transaction Documents and the consummation by the Company of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of the Company. This
Agreement has been duly and validly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
them in accordance with its terms.

 

(d)           Noncontravention. Neither the execution and delivery by the
Company of this Agreement, nor the consummation by the Company of the
transactions contemplated hereby, will (a) conflict with or violate any
provision of the articles or certificate of incorporation or bylaws of the
Company, (b) require on the part of the Company any filing with, or permit,
authorization, consent or approval of, any Governmental Entity, (c) conflict
with, result in breach of, constitute (with or without due notice or lapse of
time or both) a default under, result in the acceleration of obligations under,
create in any Party any right to terminate, modify or cancel, or require any
notice, consent or waiver under, any contract or instrument to which the Company
is a party or by which either is bound or to which any of their assets are
subject, (d) result in the imposition of any Security Interest upon any assets
of the Company or (e) violate any order, writ, injunction, decree, statute, rule
or regulation applicable to the Company or any of their properties or assets.

 

(e)           Subsidiaries. Company has no Subsidiaries other than the
Acquisition Subsidiary and MomSpot. Each of the Acquisition Subsidiary and
MomSpot is a corporation, in the case of Acquisition Subsidiary, and a limited
liability company, in the case of MomSpot, duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.

 

(f)           Exchange Act Reports. The SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
thereunder when filed. As of the date hereof, there are no outstanding or
unresolved comments in comment letters received from the staff of the SEC with
respect to any of the SEC Documents. As of their respective dates, the SEC
Documents did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(g)          Compliance with Laws. Each of the Company and the Acquisition
Subsidiary:

 

(i)          and the conduct and operations of their respective businesses, are
in compliance with each applicable law (including rules and regulations
thereunder) of any federal, state, local or foreign government, or any
Governmental Entity, except for any violations or defaults that, individually or
in the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect;

 

(ii)         has complied with all federal and state securities laws and
regulations, including being current in all of its reporting obligations under
such federal and state securities laws and regulations;

 

(iii)        has not, and to the knowledge of the Company, the past and present
officers, directors and Affiliates of the Company have not, been the subject of,
nor does any officer or director of the Company have any reason to believe that
Company or any of its officers, directors or Affiliates will be the subject of,
any civil or criminal proceeding or investigation by any federal or state agency
alleging a violation of securities laws;

 



 - 7 - 

 

 

(iv)        since July 2, 2014, has not been the subject of any voluntary or
involuntary bankruptcy proceeding, nor has it been a party to any material
litigation;

 

(v)         has not, and to the knowledge of the Company, the past and present
officers, directors and Affiliates have not, been the subject of, nor does any
officer or director of the Company have any reason to believe that the Company
or any of its officers, directors or affiliates will be the subject of, any
civil, criminal or administrative investigation or proceeding brought by any
federal or state agency having regulatory authority over such entity or person;
and

 

(vi)        does not have any liabilities, contingent or otherwise other than
those set out in the SEC Documents, and at the Initial Closing will not have any
liabilities, contingent or otherwise, including but not limited to notes payable
and accounts payable, other than those set out in the SEC Documents, and is not
a party to any executory agreements.

 

(h)          Absence of Certain Changes. Except as set out in the SEC Documents,
since the date of the balance sheet contained in the most recent SEC Document
with a balance sheet, (a) there has occurred no event or development which,
individually or in the aggregate, has had, or could reasonably be expected to
have in the future, a Company Material Adverse Effect and (b) neither the
Company nor the Acquisition Subsidiary has taken any of the actions, except as
set out in the SEC Documents, set forth below:

 

(i)          issue or sell, or redeem or repurchase, any stock or other
securities of the Company or any rights, warrants or options to acquire any such
stock or other securities, except as contemplated by, and in connection with,
this placement and the Merger;

 

(ii)         split, combine or reclassify any shares of its capital stock;
declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of its capital stock,
except as contemplated by, and in connection with, this Agreement;

 

(iii)        create, incur or assume any indebtedness (including obligations in
respect of capital leases); assume, guarantee, endorse or otherwise become
liable or responsible (whether directly, contingently or otherwise) for the
obligations of any other person or entity; or make any loans, advances or
capital contributions to, or investments in, any other person or entity;

 

(iv)        enter into, adopt or amend any Employee Benefit Plan or any
employment or severance agreement or arrangement or (except for normal increases
in the Ordinary Course of Business for employees who are not Affiliates)
increase in any manner the compensation or fringe benefits of, or materially
modify the employment terms of, its directors, officers or employees, generally
or individually, or pay any bonus or other benefit to its directors, officers or
employees, except for the adoption of the 2006 Plan in connection with the
Merger;

 



 - 8 - 

 

 

(v)         mortgage or pledge any of its property or assets or subject any such
property or assets to any Security Interest;

 

(vi)        amend its charter, by-laws or other organizational documents;

 

(vii)       change in any material respect its accounting methods, principles or
practices, except insofar as may be required by a generally applicable change in
GAAP;

 

(viii)      enter into, amend, terminate, take or omit to take any action that
would constitute a violation of or default under, or waive any rights under, any
material contract or agreement;

 

(ix)         institute or settle any Legal Proceeding;

 

(x)          take any action or fail to take any action permitted by this
Agreement with the knowledge that such action or failure to take action would
result in (i) any of the representations and warranties of the Company and/or
the Acquisition Subsidiary set forth in this Agreement becoming untrue in any
material respect or (ii) any of the conditions to the Merger set forth in
Article V not being satisfied; or

 

(xi)         agree in writing or otherwise to take any of the foregoing actions.

 

(i)            Litigation. Except as disclosed in the SEC Documents and the
Transaction Documents, as of the date of this Agreement, there is no Legal
Proceeding which is pending or, to the Company’s knowledge, threatened against
the Company or any Subsidiary of the Company.

 

(j)            Undisclosed Liabilities. None of the Company and its Subsidiaries
has any liabilities other than those set out in the SEC Documents.

 

(k)           Tax Matters.

 

 (i)          Each of the Company and the Acquisition Subsidiary has filed all
Tax Returns that it was required to file, and all such Tax Returns were complete
and accurate in all material respects. Neither the Company nor any Subsidiary is
or has ever been a member of a group of corporations with which it has filed (or
been required to file) consolidated, combined or unitary Tax Returns, other than
a group of which only the Company and the Subsidiaries are or were members. Each
of the Company and the Company Subsidiaries has paid on a timely basis all Taxes
that were due and payable. Any unpaid Taxes of the Company and the Company
Subsidiaries for tax periods through the date of the balance sheet contained in
the most recent Company Report do not exceed the accruals and reserves for Taxes
(excluding accruals and reserves for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on such balance sheet.
Except as set out in the SEC Documents, neither the Company nor any Company
Subsidiary has any actual or potential liability for any Tax obligation of any
taxpayer (including without limitation any affiliated group of corporations or
other entities that included the Company or any Company Subsidiary during a
prior period) other than the Company and the Company Subsidiaries. All Taxes
that the Company or any Company Subsidiary is or was required by law to withhold
or collect have been duly withheld or collected and, to the extent required,
have been paid to the proper Governmental Entity.

 



 - 9 - 

 

 

(ii)         No examination or audit of any Tax Return of the Company or any
Company Subsidiary by any Governmental Entity is currently in progress or, to
the knowledge of the Company, threatened or contemplated. Except as set out in
the SEC Documents, neither the Company nor any Company Subsidiary has been
informed by any jurisdiction that the jurisdiction believes that the Company or
such Subsidiary was required to file any Tax Return that was not filed. Neither
the Company nor any Company Subsidiary has waived any statute of limitations
with respect to Taxes or agreed to an extension of time with respect to a Tax
assessment or deficiency.

 

(iii)        Neither the Company nor any Company Subsidiary: (i) is a
“consenting corporation” within the meaning of Section 341(f) of the Code, and
none of the assets of the Company or the Company Subsidiaries are subject to an
election under Section 341(f) of the Code; (ii) has been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(l)(A)(ii) of the Code;
(iii) has made any payments, is obligated to make any payments, or is a party to
any agreement that could obligate it to make any payments that may be treated as
an “excess parachute payment” under Section 280G of the Code; (iv) has any
actual or potential liability for any Taxes of any person (other than the
Company and its Subsidiaries) under Treasury Regulation Section 1.1502-6 (or any
similar provision of federal, state, local, or foreign law), or as a transferee
or successor, by contract, or otherwise; or (v) is or has been required to make
a basis reduction pursuant to Treasury Regulation Section 1.1502-20(b) or
Treasury Regulation Section 1.337(d)-2(b).

 

(iv)        None of the assets of the Company or any Subsidiary: (i) is property
that is required to be treated as being owned by any other person pursuant to
the provisions of former Section 168(f)(8) of the Internal Revenue Code of 1954,
as amended, and in effect immediately prior to the enactment of the Tax Reform
Act of 1986; (ii) is “tax-exempt use property” within the meaning of
Section 168(h) of the Code; or (iii) directly or indirectly secures any debt the
interest on which is tax exempt under Section 103(a) of the Code.

 

(v)         Neither the Company nor any Subsidiary has undergone a change in its
method of accounting resulting in an adjustment to its taxable income pursuant
to Section 481 of the Code.

 

(vi)        No state or federal “net operating loss” of the Company determined
as of the Closing Date is subject to limitation on its use pursuant to
Section 382 of the Code or comparable provisions of state law as a result of any
“ownership change” within the meaning of Section 382(g) of the Code or
comparable provisions of any state law occurring prior to the Closing Date.

 

(l)           Owned Real Property. Neither the Company nor any Company
Subsidiary owns any real property.

 

(m)         Employees.

 

(i)          The SEC Documents contain all material information concerning the
employees of Company.

 



 - 10 - 

 

 

(ii)         Neither the Company nor any Company Subsidiary is a party to or
bound by any collective bargaining agreement, nor have any of them experienced
any strikes, grievances, claims of unfair labor practices or other collective
bargaining disputes. The Company has no knowledge of any organizational effort
made or threatened, either currently or since the date of organization of the
Company, by or on behalf of any labor union with respect to employees of the
Company or any Company Subsidiary.

 

(n)          Employee Benefits.

 

(i)          There are no Employee Benefit Plans that are currently contributed
to, by the Parent, any Parent Subsidiary or any entity which is, or at any
applicable time was, a member of (1) a controlled group of corporations (as
defined in Section 414(b) of the Code), (2) a group of trades or businesses
under common control (as defined in Section 414(c) of the Code), or (3) an
affiliated service group (as defined under Section 414(m) of the Code or the
regulations under Section 414(o) of the Code), any of which includes or included
the Company (an “ERISA Affiliate”).

 

(ii)         Neither the Company, any Company Subsidiary, nor any ERISA
Affiliate has ever maintained an Employee Benefit Plan subject to Section 412 of
the Code or Title IV of ERISA.

 

(iii)        At no time has the Company, any Company Subsidiary or any ERISA
Affiliate been obligated to contribute to any “multiemployer plan” (as defined
in Section 4001(a)(3) of ERISA).

 

(iv)        No Employee Benefit Plan is funded by, associated with or related to
a “voluntary employee’s beneficiary association” within the meaning of
Section 501(c)(9) of the Code.

 

(o)          Environmental Matters.

 

(i)          Each of the Company and the Company Subsidiaries has complied with
all applicable Environmental Laws, except for violations of Environmental Laws
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect. There is no pending or, to
the knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request by any Governmental Entity, relating to any Environmental
Law involving the Company or any Company Subsidiary.

 

(ii)         There are no documents (whether in hard copy or electronic form)
that contain any environmental reports, investigations and audits relating to
premises currently or previously owned or operated by the Company or a Company
Subsidiary (whether conducted by or on behalf of the Company or a Company
Subsidiary or a third party, and whether done at the initiative of the Company
or a Company Subsidiary or directed by a Governmental Entity or other third
party) which were issued or conducted during the past five years and which the
Company has possession of or access to.

 



 - 11 - 

 

 

(iii)        The Company is not aware of any material environmental liability of
any solid or hazardous waste transporter or treatment, storage or disposal
facility that has been used by the Company or any Company Subsidiary.

 

(p)           Permits. There are no permits, licenses, registrations,
certificates, orders or approvals from any Governmental Entity (including
without limitation those issued or required under Environmental Laws and those
relating to the occupancy or use of owned or leased real property) (“Company
Permits”) issued to or held by the Company or any Company Subsidiary. Such
listed Permits are the only Company Permits that are required for the Company
and the Company Subsidiaries to conduct their respective businesses as presently
conducted. Each such Company Permit is in full force and effect and, to the
knowledge of the Company, no suspension or cancellation of such Company Permit
is threatened and there is no basis for believing that such Company Permit will
not be renewable upon expiration. Each such Company Permit will continue in full
force and effect immediately following the Closing.

 

(q)           Duty to Make Inquiry. To the extent that any of the
representations or warranties in this Article III are qualified by “knowledge”
or “belief,” Company represents and warrants that it has made due and reasonable
inquiry and investigation concerning the matters to which such representations
and warranties relate, including, but not limited to, diligent inquiry by its
directors, officers and key personnel.

 

(r)            No Disqualification Events. None of the Company, nor, to the
knowledge of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
Offering or the Merger, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale of the securities
in the Offering and/or at the Effective Time (each, a "Company Covered Person"
and, together, "Company Covered Persons") is subject to a Disqualification Event
(as defined below), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) or has been involved in any matter that would be a
Disqualification Event except for the fact that it occurred before September 23,
2013. The Company has exercised reasonable care to determine whether any Company
Covered Person is subject to a Disqualification Event. The Company has complied,
to the extent applicable, with its disclosure obligations under Rule 506(e), and
has furnished to the Company a copy of any disclosures provided thereunder.

 

(s)            Placement Agent’s Fees. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by any Buyer or its investment
advisor), escrow agent fees or legal fees incurred by the Company relating to or
arising out of the transactions contemplated hereby, (including, without
limitation, any fees payable to the placement agent, Katalyst Securities LLC
(the “Placement Agent”)), as outlined in Section 3(s) of the Disclosure Schedule
(such warrants on Schedule 3(s) to be issued to the Placement Agent, the
“Placement Agent Warrants”).

 

(t)            No Integrated Offering. Other than the consent of the majority of
the Holders of the Series B Shares, none of the Company, its Subsidiaries or any
of their Affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated for quotation. No
registration of the offer, sale or transfer of any of the Securities is
required, except for registration contemplated hereby pursuant to the
Registration Rights Agreement.

 



 - 12 - 

 

 

4.            COVENANTS.

 

(a)           Reporting Status. Until the date that is five years from the
Initial Closing (the “Reporting Period”), the Company shall file all reports
required to be filed with the SEC pursuant to the 1934 Act and the Company shall
not terminate its status as an issuer required to file reports pursuant to the
1934 Act (even if the 1934 Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination).

 

(b)           Quotation/Listing. The Company’s Common Stock is currently
designated for quotation on the pink sheets maintained by the OTC Markets Group,
Inc. (an “Eligible Market”, which term may also include, if applicable, the
OTCQX marketplace of the OTC Markets Group, Inc., the OTCQB marketplace of the
OTC Markets Group, Inc., The New York Stock Exchange, the NYSE MKT, the Nasdaq
Global Market, the Nasdaq Capital Market or the Nasdaq Global Select Market.

 

(c)           Fees. The Company shall pay, and hold each Buyer harmless against,
any liability, loss or expense (including, without limitation, reasonable
attorneys’ fees and out-of-pocket expenses) arising in connection with any claim
relating to any such payment, including, but not limited to, expenses in Section
3(s). Except as otherwise set forth in the Transaction Documents, each party to
this Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyers.

 

(d)           Disclosure of Transactions and Other Material Information. The
Company shall, on or before 9:30 a.m., New York time, on or before the fourth
Business Day following each Closing, issue a press release (the “Press Release”)
disclosing all the material terms of the transactions contemplated by the
Transaction Documents. On or before 5:30 p.m., New York time, on or before the
fourth Business Day following the date hereof, the Company shall file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement) (including all attachments, the “8-K Filing”).
Notwithstanding the foregoing, the Company shall not be required to disclose the
name of the Placement Agent, or file any exhibits relating to the Placement
Agent, until after the final closing of the offering. From and after the
issuance of the Press Release and the 8-K Filing, the Company shall have
disclosed all material, non-public information (if any) delivered to any of the
Buyers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents. In addition, effective after the
issuance of the Press Release and the 8-K Filing, the Company acknowledges and
agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its Subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and any of the Buyers or any of their affiliates (other than
the Buyers set out in Schedule 4(d)), on the other hand, shall terminate with
respect to any future disclosure that are made by or on behalf of the Company.
In addition, each of the Buyers set out in Schedule 4(d) acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and such Buyer set out in Schedule 4(d) or any of their affiliates, on
the other hand, shall continue before and after the issuance of the Press
Release, pursuant to the terms of such agreement. The Company shall not, and the
Company shall not knowingly allow any of its Subsidiaries and each of its and
their respective officers, directors, employees and agents, to, provide any
Buyer with any material, non-public information regarding the Company or any of
its Subsidiaries from and after the date hereof without the express prior
written consent of such Buyer. If a Buyer has, or believes it has, received any
such material, nonpublic information regarding the Company or any of its
Subsidiaries from the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, it may provide
the Company with written notice thereof. The Company shall, within two (2)
Trading Days of receipt of such notice, make public disclosure of such material,
nonpublic information. In the event of a breach of any of the foregoing
covenants by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees and agents (as determined in the
reasonable good faith judgment of such Buyer), in addition to any other remedy
provided herein or in the Transaction Documents, such Buyer shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. No Buyer shall have any
liability to the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure. To the extent that the Company delivers any material, non-public
information to a Buyer without such Buyer's consent, the Company hereby
covenants and agrees that such Buyer shall not have any duty of confidentiality
to the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents with respect to, or a duty not to
trade on the basis of, such material, non-public information. Subject to the
foregoing, neither the Company, its Subsidiaries nor any Buyer shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby without the prior approval of legal counsel; provided,
however, the Company shall be entitled, without the prior approval of any Buyer,
to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the Press Release and the 8-K
Filing, or any other filing approved in accordance herewith, and (ii) in the
opinion of the Company’s legal counsel, as is required by applicable law and
regulations, or the applicable Eligible Market on which the Company’s common
stock is listed or designated. Unless required by applicable law, without the
prior written consent of the applicable Buyer, the Company shall not (and shall
not Knowingly allow any of its Subsidiaries and Affiliates to) disclose the name
of such Buyer in any filing (other than in the Transaction Documents filed as
exhibits to the 8-K Filing), announcement, release or otherwise. Notwithstanding
anything herein to the contrary except where otherwise set out, the term “Buyer”
or “Buyers” in this Section 4(f) shall exclude the Placement Agent and any
officer, director or employee of the Placement Agent or the Company, or of any
of their Subsidiaries.

 



 - 13 - 

 

 

(e)           Use of Proceeds. The Company shall use the proceeds from the sale
of the Securities as set out in the Transaction Documents.

 

(f)            Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each of SOVR and counsel to the Placement Agent, promptly after such
filing. The Company shall, on or before each Closing Date, take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to, qualify the Securities for sale to the Buyers at each
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification). The Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following each Closing Date at the
expense of the Company.

 

(h)           Reverse Stock Split. As soon as possible after the Effective Time,
but in no event later than 90 calendar days from the Effective Time, the Parent
shall (i) enact the Reverse Stock Split and (ii) amend its certificate of
incorporation to reduce the number of shares of issued and outstanding common
stock (“Authorized Decrease”). Parent shall make all filings and take all steps
required by the SEC, GCL and FINRA to enact the Reverse Stock Split and the
Authorized Decrease.

 



 - 14 - 

 

 

(i)            Registration Rights. Promptly, but no later than 120 calendar
days from the final Closing of the Offering, the Company shall file a
registration statement (on Form S-1, or similar form) with the SEC covering the
resale of the shares of Common Stock underlying the Series B Preferred Stock
sold in the Offering and the Common Stock underlying the Placement Agent
Warrants, (the “Registration Statement”). The Company shall use its best efforts
to ensure that the Registration Statement is declared effective within 90
calendar days after filing with the SEC. The Company shall keep the Registration
Statement “evergreen” for one (1) year from the date it is declared effective by
the SEC or until Rule 144 of the Securities Act is available to all of the
investors purchasing Securities under this Agreement with respect to all of
their Underlying Common Stock, whichever is earlier.

 

5.            REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.

 

(a)            Register. The Company’s Transfer Agent shall maintain a register
for the Series B Shares and the Common Stock in which the Company shall record
(i) the name and address of the Person in whose name the Series B Shares have
been issued (including the name and address of each transferee), (ii) the number
of Series B Shares held by such Person, (iii) the name and address of the Person
in whose name Common Stock is issued upon conversion of the Series B Shares
(including the name and address of each transferee), and (iv) the number of
shares of Common Stock held by such Person. Upon reasonable request, the Company
shall keep (or instruct the Transfer Agent to keep) the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.

 

(b)           Legends. Each Buyer understands that the Securities have been
issued (or will be issued in the case of the underlying Common Stock) pursuant
to an exemption from registration or qualification under the 1933 Act and
applicable state securities laws, and except as set forth below, any certificate
representing such Securities shall bear any legend as required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such stock
certificates):

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER, THE SUBSTANCE OF WHICH IS REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 



 - 15 - 

 

 

(c)           Removal of Legends. Certificates evidencing Securities shall not
be required to contain the legend set forth in Section 5(b) above or any other
legend (i) while a registration statement (including a Registration Statement)
covering the resale of such Securities is effective under the 1933 Act, (ii)
following any sale of such Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (iii) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that such
Buyer provides the Company with an opinion of counsel to such Buyer, in a
generally acceptable substance, to the effect that such sale, assignment or
transfer of the Securities may be made without registration under the applicable
requirements of the 1933 Act or (iv) if such legend is not required under
applicable requirements of the 1933 Act (including, without limitation,
controlling judicial interpretations and pronouncements issued by the SEC). If a
legend is not required pursuant to the foregoing, the Company shall no later
than two (2) Trading Days (as defined below) following the delivery by a Buyer
to the Company or the Transfer Agent (with notice to the Company) of a legended
certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such Buyer as may be required above in this Section, as directed by such
Buyer, either: (A) provided that the Company’s Transfer Agent is participating
in the DTC Fast Automated Securities Transfer Program and such Securities are
Common Stock, credit the aggregate number of shares of Common Stock to which
such Buyer shall be entitled to such Buyer’s or its designee’s balance account
with DTC through its Deposit/Withdrawal at Custodian system or (B) if the
Company’s Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to such Buyer, a certificate representing such Securities that is free from all
restrictive and other legends, registered in the name of such Buyer or its
designee (the date by which such credit is so required to be made to the balance
account of such Buyer’s or such Buyer’s nominee with DTC or such certificate is
required to be delivered to such Buyer pursuant to the foregoing is referred to
herein as the “Required Delivery Date”). “Trading Day” means, as applicable, (x)
with respect to all price determinations relating to the Common Stock, any day
on which the Common Stock is traded on the Principal Market, or, if the
Principal Market is not the principal trading market for the Common Stock, then
on the principal securities exchange or securities market on which the Common
Stock is then traded, provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade on such exchange or market for less
than 4.5 hours or any day that the Common Stock is suspended from trading during
the final hour of trading on such exchange or market (or if such exchange or
market does not designate in advance the closing time of trading on such
exchange or market, then during the hour ending at 4:00:00 p.m., New York time)
or (y) with respect to all determinations other than price determinations
relating to the Common Stock, any day on which The New York Stock Exchange (or
any successor thereto) is open for trading of securities.

 

(d)           Failure to Timely Deliver; Buy-In. If the Company fails to (i)
issue and deliver (or cause to be delivered) to a Buyer by the Required Delivery
Date a certificate representing the Securities so delivered to the Company by
such Buyer that is free from all restrictive and other legends or (ii) following
registration on a Registration Statement, credit the balance account of such
Buyer’s or such Buyer’s nominee with DTC for such number of Securities so
delivered to the Company, then, in addition to all other remedies available to
such Buyer, the Company shall, within three (3) Trading Days after such Buyer’s
request and in such Buyer’s sole discretion, either (i) pay cash to such Buyer
in an amount equal to such Buyer’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate or
credit such Buyer’s balance account shall terminate and such shares shall be
cancelled, or (ii) promptly honor its obligation to deliver to such Buyer a
certificate or certificates or credit such Buyer’s DTC account representing such
number of shares of Common Stock that would have been issued if the Company
timely complied with its obligations hereunder and pay cash to such Buyer in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Underlying Common Stock that the Company was required
to deliver to such Buyer by the Required Delivery Date times (B) the closing bid
price of the Common Stock on the Eligible Market on which the Common Stock
principally trades on the Trading Day immediately preceding the Required
Delivery Date.

 

6.            CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a)           The obligation of each Buyer hereunder to purchase its applicable
Series B Shares at each Closing is subject to the satisfaction, at or before
each Closing Date and in respect of each Closing Date (except as otherwise
provided herein), of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 



 - 16 - 

 

 

(i)             The Company shall have duly executed and delivered to such Buyer
each of the Transaction Documents to which it is a party.

 

(ii)            The Company shall provide to Barbara J. Glenns, legal counsel to
the Placement Agent (“Ms. Glenns”) and any Buyer who so requests beforehand,
satisfactory evidence from the Secretary of State of its jurisdiction of
formation that the Company has been formed and is in good standing.

 

(iii)          The Company shall have delivered to Ms. Glenns and any Buyer who
so requests beforehand, a copy of a certificate evidencing the Company’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of each jurisdiction in which the Company is
qualified to conduct business at the Initial Closing.

 

(iv)          The Company shall have delivered to Ms. Glenns and any Buyer who
so requests beforehand, a copy of a certified copy of the true and correct
Certificate of Incorporation as of the date within thirty (30) days of the
Initial Closing Date.

 

(v)           The Company shall have delivered to Ms. Glenns and any Buyer who
so requests beforehand, a copy of a certificate, in the form reasonably
acceptable to such Buyer, executed by the Secretary of the Company and dated as
of the Initial Closing Date, as to (i) the resolutions approving the Transaction
Documents as adopted by the Company’s board of directors in a form reasonably
acceptable to such Buyer, (ii) Certificate of Incorporation, and (iii) the
Bylaws of the Company, in each case, as in effect at the Initial Closing.

 

(vi)          Each and every representation and warranty of the Company shall be
true and correct in all material respects as of the date when made and as of the
respective Closing Date as though originally made at that time (except that (1)
representations and warranties that speak as of a specific date shall be true
and correct in all material respects as of such date and (2) representations and
warranties that are qualified by material, Material Adverse Effect or other
similar materiality qualifiers shall be true and correct in all respects) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to respective Closing
Date, including, without limitation the issuance of all Securities prior to the
date of such Closing as required by the Transaction Documents and the Company
has a sufficient number of duly authorized shares of Common Stock reserved for
issuance as may be required to fulfill its obligations pursuant to the
Transaction Documents. Such Buyer shall have received a certificate, executed by
an executive officer of the Company, dated as of the Initial Closing Date, to
the foregoing effect.

 

(vii)         The statements in the Transaction Documents regarding the Company
shall be true and correct in all material respects as of the date when made.
Such Buyer shall have received a certificate, executed by an executive officer
of the Company, dated as of the Initial Closing Date, to the foregoing effect.

 

(viii)        The statements in the Transaction Documents regarding PTI shall be
true and correct in all material respects as of the date when made. Such Buyer
shall have received a certificate, executed by an executive officer of PTI,
dated as of the Initial Closing Date, to the foregoing effect.

 



 - 17 - 

 

 

(ix)           The Company shall have delivered to Ms. Glenns and any Buyer who
so requests beforehand, a report from the Company’s Transfer Agent identifying
the number of shares of Common Stock and Series B Shares outstanding on the
Trading Day immediately prior to the Initial Closing.

 

(x)            The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.

 

(xi)           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin, prohibit or otherwise adversely affect any
of the transactions contemplated by the Transaction Documents.

 

(xii)          Since the date of execution of this Agreement, no event or series
of events shall have occurred that reasonably would have or result in a Material
Adverse Effect and the Company has not filed for nor is it subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company.

 

(xiii)         The Company shall have delivered to Ms. Glenns, such other
documents, instruments or certificates relating to the transactions contemplated
by this Agreement reasonably required to consummate the transactions
contemplated hereby.

 

(xiv)        The Certificate of Designations has been filed with the Secretary
of State of Delaware, and a copy thereof time-stamped by the Delaware Secretary
of State has been delivered to the Buyer.

 

(xv)          If the Initial Closing, the Company has received executed
Securities Purchase Agreements to close on at least the Minimum Offering.

 

(xvi)         If the Initial Closing, the Merger shall occur simultaneously with
the Initial Closing.

 

(b)           The obligation of the Company hereunder to sell its applicable
Series B Shares at each Closing to any Buyer is subject to the satisfaction, at
or before each Closing Date and in respect of each Closing Date (except as
otherwise provided herein), of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing such Buyer with prior
written notice thereof:

 

(i)            Such Buyer shall have duly executed and delivered to the Company
each of the Transaction Documents to which it is a party.

 

(ii)           If such Buyer is a party to the Escrow Agreement, such Buyer has
complied with the terms of the Escrow Agreement applicable to such Buyer.

 

(iii)          If the Initial Closing, the Company has received executed
Securities Purchase Agreements to close on at least the Minimum Offering.

 



 - 18 - 

 

 

(iv)          Such Buyer shall have delivered to the Company, such other
documents, instruments or certificates relating to the transactions contemplated
by this Agreement reasonably required to consummate the transactions
contemplated hereby.

 

7.            [Intentionally Omitted]

 

8.            MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall (i) limit or be deemed to limit in any way any right to serve
process in any manner permitted by law or (ii) operate, or be deemed to operate,
to preclude any Buyer from bringing suit or taking other legal action against
the Company in any other jurisdiction to collect on the Company’s obligations to
such Buyer or to enforce a judgment or other court ruling in favor of such Buyer
or (iii) limit, or be deemed to limit, any provision of the Certificate of
Designations which is contrary to the above. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

(c)           Headings; Gender; Certain Meanings. The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this being deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.” The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Agreement instead of just the provision in
which they are found. When used herein, the words “law,” “rule,” “regulation”
and the like means all applicable laws, rules and regulations, domestic or
foreign, state, provincial, local or self-regulatory, including without
limitation as to all applicable laws, rules and regulations of or related to the
United States, applicable states, the SEC, and the Principal Market.

 



 - 19 - 

 

 

(d)           Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e)           Entire Agreement; Amendments. Except with regards to any
confidentiality or non-disclosure agreement entered into between the Buyers, the
Company, their Affiliates and Persons acting on their behalf in connection with
the transactions contemplated hereunder, this Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyers, the Company, their Affiliates and Persons
acting on their behalf solely with respect to the matters contained herein and
therein, and this Agreement, the other Transaction Documents, the schedules and
exhibits attached hereto and thereto and the instruments referenced herein and
therein contain the entire understanding of the parties solely with respect to
the matters covered herein and therein; provided, however, nothing contained in
this Agreement or any other Transaction Document shall (or shall be deemed to),
(i) have any effect on any agreements any Buyer has entered into with the
Company or any of its Subsidiaries prior to the date hereof with respect to any
prior investment made by such Buyer in the Company or (ii) waive, alter, modify
or amend in any respect any obligations of the Company or any of its
Subsidiaries, or any rights of or benefits to any Buyer or any other Person, in
any agreement entered into prior to the date hereof between or among the Company
and/or any of its Subsidiaries and any Buyer and all such agreements shall
continue in full force and effect. Except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. For clarification
purposes, the Recitals are part of this Agreement. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by (i) the Company and (ii) the
Buyers who own at least 66% of the Series B Shares purchase hereunder, and in
the case of a waiver, by the party against whom enforcement of any such waived
provision is sought; provided, that if any amendment, modification or waiver
disproportionately and adversely impacts a Buyer, the consent of such Buyer
shall also be required. No waiver shall be effective unless it is in writing and
signed by an authorized representative of the waiving party. Any amendment or
waiver effected in accordance with this Section shall be binding upon each
Buyer. No such amendment shall be effective to the extent that it applies to
less than all of the Buyers. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents.

 

(f)           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient); and (iv) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers and email addresses for such communications shall be:

 



 - 20 - 

 

 

If to the Company or the Parent (subsequent to the Initial Closing):

 

Protagenic Therapeutics, Inc.

149 Fifth Avenue, Suite 500

New York, NY 10010

Attn: Robert Ziroyan, President

Facsimile: 508.734.2177

Email: rziroyan@protagenic.com

 

If to the Parent or the Acquisition Subsidiary (prior to the Initial Closing):

 

Atrinsic, Inc.

65 Atlantic Avenue

Boston, Massachusetts 02110

Attn:  Edward Gildea, Chief Executive Officer

Facsimile: (508) 744-3777

Email: edward.gildea@fisherbroyles.com

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Buyer’s
signature page.

 

Notice shall be sent to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively. A copy of the e-mail transmission containing the time, date and
recipient e-mail address shall be rebuttable evidence of receipt by e-mail in
accordance with clause (iii) above.

 

(g)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including, as contemplated below, any assignee of any of the Securities. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each of the Buyers. A Buyer may assign some
or all of its rights hereunder in connection with any transfer of any of its
Securities without the consent of the Company, in which event such assignee
shall be deemed to be a Buyer hereunder with respect to such assigned rights.

 

(h)           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Buyer Indemnitees referred to in Section
8(k).

 

(i)            Survival. The representations, warranties, agreements and
covenants shall survive each Closing. Each Buyer shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

 



 - 21 - 

 

 

(j)            Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)           Indemnification. The Buyer agrees to indemnify and hold harmless
the Company, the Placement Agent (including its selected dealers, if any), and
their respective officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Buyer of any covenant or
agreement made by the Buyer herein or in any other document delivered in
connection with this Agreement.

 

(l)            Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock splits, stock
combinations and other similar transactions that occur with respect to the
Common Stock after the date of this Agreement.

 

(m)          Remedies. Each Buyer and each holder of any Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek specific performance
and/or temporary, preliminary and permanent injunctive or other equitable relief
from any court of competent jurisdiction in any such case without the necessity
of proving actual damages and without posting a bond or other security.

 



 - 22 - 

 

 

(n)           Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under the Transaction Documents are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and the Company acknowledges that the Buyers
do not so constitute, a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Buyers are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters, and the Company acknowledges that the Buyers are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or the transactions contemplated by the Transaction Documents.
The decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents. The Company and each Buyer confirms that each Buyer has
independently participated with the Company in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
Each Buyer shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Buyer to be joined as an additional party in any proceeding for such purpose.
The use of a single agreement to effectuate the purchase and sale of the
Securities contemplated hereby was solely in the control of the Company, not the
action or decision of any Buyer, and was done solely for the convenience of the
Company and not because it was required or requested to do so by any Buyer. It
is expressly understood and agreed that each provision contained in this
Agreement and in each other Transaction Document is between the Company and a
Buyer, solely, and not between the Company and the Buyers collectively and not
between and among the Buyers.

 

(o)          Potential Conflicts. The Placement Agent, its subagents, employees,
legal counsel and/or their respective Affiliates, principals, representatives or
employees may now or hereafter own shares of the Company.

 

[signature page follows]

 

 - 23 - 

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Agreement to be duly executed as of the date first written above.

 

  COMPANY:       ATRINSIC, INC.       By:       Name:          Title:    

 

[BUYER SIGNATURE PAGE FOLLOWS]

 

 - 24 - 

 

 

ATRINSIC, INC.

OMNIBUS SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

 

The undersigned, desiring to: (i) enter into the Securities Purchase Agreement,
dated as of ____________ ___, 20161 (the “Securities Purchase Agreement”),
between the undersigned, Atrinsic, Inc. a Delaware corporation (the “Company”),
and the other parties thereto, in or substantially in the form furnished to the
undersigned, (ii) enter into the Registration Rights Agreement (the
“Registration Rights Agreement”) among the undersigned, the Company and the
other parties thereto, in or substantially in the form furnished to the
undersigned and (iii) purchase Series B Shares as set forth in the Securities
Purchase Agreement and below, hereby agrees to purchase such Series B Shares
from the Company and further agrees to join the Securities Purchase Agreement
and the Registration Rights Agreement as a party thereto, with all the rights
and privileges appertaining thereto, and to be bound in all respects by the
terms and conditions thereof. The undersigned specifically acknowledges having
read the representations section in the Securities Purchase Agreement entitled
“Buyer’s Representations and Warranties” and hereby represents that the
statements contained therein are complete and accurate with respect to the
undersigned as a Buyer.

 

IN WITNESS WHEREOF, the Purchaser hereby executes the Securities Purchase
Agreement and the Registration Rights Agreement:

 

Dated: ________________ , 2016

 

  X   $1.25   = $ Number of Series B Shares   Purchase Price per Share   Total
Purchase Price

 

 

PURCHASER (individual)   PURCHASER (entity)             Signature   Name of
Entity             Print Name   Signature           Print Name:   Signature (if
Joint Tenants or Tenants in Common)   Title:  

 

Address of Principal Residence:   Address of Executive Offices:                
 

 



 

1 Will reflect the Closing Date. Not to be completed by Buyer.

 

 - 25 - 

 

 

Social Security Number(s):   IRS Tax Identification Number:            
Telephone Number:                                       Telephone Number: 
                                    Facsimile Number:     Facsimile Number:  
E-mail Address:     E-mail Address:  

 



 

Will reflect the Closing Date. Not to be completed by Purchaser.

 



 - 26 - 

 